Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 7, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed December 7, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01037-CV
____________
 
IN RE BRADLEY A. PEREZ, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
Relator
filed a petition for a writ of mandamus on November 20, 2006,
and an amended petition for a writ on mandamus on December 1, 2006.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petitions,
relator asked this court to compel the Honorable Thomas R. Culver, III,
presiding judge of the 240th District Court of Fort Bend County, to rule on a
petition for a writ of habeas corpus and various motions that relator maintains
are pending in that court.
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
 




PER CURIAM
 
Petition Denied and Memorandum
Opinion filed December 7, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Seymore.